Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements submitted on 05/22/2020 and 03/07/2022 have been received and considered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5, 14, 18-20, 22-25, 27-30, 33-36, 39, 74, and 110 in the reply filed on 03/07/2022 is acknowledged and made final.
Claims 78, 109, and 111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Applicant notes that with regard to unity of invention, the reference Mannaerts (Journal of Hepatology, 2015, previously cited 02/07/2022) is “directed to mouse cells for research purposes and not an edible cell culture”. However, as detailed below, in regards to the term “edible”, the specification of the instant application states that the term encompasses “raw or uncooked metazoan meat as well as partially or fully cooked metazoan meat” (paragraph [0044]). It should be noted that “metazoans” are animals, and the specification broadly lists types of animals than can be cultured by this method (paragraphs [0052-0055], specifically including mice (paragraph [0055]). Furthermore, claim 1, as amended, does not limit which . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 14, 18-20, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, the claim recites, “The method of claim 0”. However, there is no preceding “claim 0” rendering the claim indefinite. For compact prosecution, claim 2 has been interpreted as depending from claim 1. 
Claims 14, 18-20, 22-24 are rejected for their dependency on claim 2. 
Correcting dependency in claim 2 would be ameliorative. 
In regards to claim 25, the claim recites “The method of any one of claim 1”. However, since there can only be one claim 1, referring to “any one of claim 1” renders the claim indefinite since it implies that there could be other claims designated as claim 1. For compact prosecution, claim 25 has been interpreted as “The method of claim 1”.
Clarification of dependency would be ameliorative. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 14, 25, 27-30, and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannaerts (Journal of Hepatology, 2015, previously cited 02/07/2022).
In regards to claim 1, Mannaerts (Journal of Hepatology, 2015, previously cited 02/07/2022) discloses that mouse hepatic stellate cells (HSCs) were cultured in 96-well plates (Materials and Methods, p680, column 1), and that the HIPPO pathway was inhibited by both siRNA-mediated YAP silencing or pharmacological inhibition (p684, column 1, first paragraph). 

In regards to the term “cellular biomass”, the specification of the instant application states, “a cellular biomass is comprised of metazoan cells and their extracellular products. The cells can be primary cells, or cell lines. The methods provided herein are applicable to any metazoan cell in culture” (paragraph [0049]). Therefore, as a composition cells, mouse HSCs are a type of metazoan biomass. 
In regards to a “cultivation infrastructure” the specification of the instant application states, “a cultivation infrastructure refers to the environment in which metazoan cells are cultured” and “may be a . . . multi-well plate” (paragraphs [0063-64]. Therefore, since MSCs were cultured in 96-well plates they were cultured in a cultivation infrastructure.
In regards to the term “edible”, the specification of the instant application states that the term encompasses “raw or uncooked metazoan meat as well as partially or fully cooked metazoan meat” (paragraph [0044]). Claim 1, as amended, does not limit which animals are edible.  The specification broadly lists animals that the cellular biomass may be comprised of (paragraph [0052-0052)]), but again, specifically lists mice (paragraph [0055]). Additionally, claim 1 is not limited to distinguish under what conditions animals would be considered edible. 
In regards to claim 2, Mannaerts discloses that YAP was activated (Methods and Results, p679).
In regards to claim 14, Mannaerts discloses that YAP levels were elevated (p681, YAP1 activation is an early event during HSC activation, column 2).
In regards to claim 25, Mannaerts discloses that cell cultures were supplemented with 10% bovine serum (Materials and Methods, p680, HSC-isolation and animal models, second paragraph).
In regards to claim 27, Mannaerts discloses that HSC spheroids were transferred to flat bottom 96-well plates without rotation to allow cell attachment (Fig. 4, p684).
In regards to claim 28, Mannaerts discloses that HSC spheroids were cultured on plastic dishes (p683, column 1, last paragraph). While Mannaerts does not use the term “impermeable”, plastic is an impermeable substance.
In regards to claim 29, Mannaerts discloses that HSC spheroids were also cultured on collagen-coated substrates. While Mannaerts does not use the term “permeable”, collagen are fibrous proteins. Therefore, a coating of fibrous proteins would allow some physiological solutions to permeate through the coating.
In regards to claim 30, Mannaerts discloses that the HSCs formed spheroids (Materials and methods, 3D-spheroid culture, p680). Spheroids are self-adherent aggregates of cells. 
In regards to claim 74, Mannaerts discloses that spheroids were about 200                         
                            µ
                        
                    m in diameter (Materials and methods, 3D-spheroid culture, p680) which lies between 10µm and 2 ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
Therefore, Mannaerts anticipates the invention as claimed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 5, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mannaerts as applied to claims 1-2, 14, 25, 27-30, and 74 above and further in view of Chen (Genes & Development, 2015). 
In regards to claim 5, Mannaerts does not explicitly teach that HIPPO signaling was inhibited by inhibiting one or more of the kinases comprising claim 5. 
However, Chen teaches that LATS1 and LATS2 function was eliminated in mouse liver by Cre-Lox recombination (p1288, column 1). Chen also teaches that this caused hepatomegaly with livers reaching a size of ~30% of body weight (p1288, column 1). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and inhibit HIPPO signaling by inhibiting LATS1 or LATS2 because it could lead to an increase in tissue size, providing more raw material to be used as food, and because it could be done with predictable results and a reasonable expectation of success.
In regards to claims 18-20, Mannaerts does not explicitly teach that HIPPO signaling was inhibited by creating mutations in YAP1 at targets of LATS1 or LATS2, and specifically mutations at residues corresponding to human S5, S61, S109, S127, S163 or S318, or that the mutations 
 However, Chen teaches that S112A mutations were made to the S112 locus of the Yap gene in mouse (p1287, column 1, second paragraph), and that this corresponds to the S127 locus in humans (Abstract, p1285), and that LATS1 or LATS2 are the major kinases for this locus (p1289, column 2, last paragraph). Chen also teaches that this led to decrease in YAP protein in these animals (p1291, column 1, Compensatory reduction of YAP protein levels in the YapS112A mice). A person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and specifically target the S127 residue of YAP1 because doing so would effectively reduce YAP1 expression, therefore inhibit HIPPO signaling, and because it could be done with predictable results and a reasonable expectation of success. 


Claims 22-24, are rejected under 35 U.S.C. 103 as being unpatentable over Mannaerts  as applied to claims 1-2, 14, 25, 27-30, and 74 above and further in view of Lei (Molecular and Cellular Biology, 2008).
In regards to claim 22-24, Mannaerts does not explicitly teach that HIPPO signaling was inhibited by creating mutations in TAZ at targets of LATS1 or LATS2, and specifically mutations at the residues corresponding to human S89, or S89A mutation. 
However, Lei teaches that S89A mutations in TAZ led to a decrease in phosphorylated (or activated) TAZ (p2431, column 1, second paragraph), and that these TAZ mutants were partially resistant to LATS2 (p2434, column 2, Discussion, third paragraph). Lei also teaches that 
Therefore, the combined teachings of Mannaerts and Chen render the invention unpatentable as claimed.

Claim(s) 29, 33-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mannaerts as applied to claims 1-2, 14, 25, 27-30, and 74 above and further in view of Benjaminson (Acta Astronautica, 2002).
In regards to claim 29, Mannaerts does not explicitly teach that dishes were permeable. 
However, Benjaminson teaches that to study tissue adhesion, in selected Petri dishes, explants derived from fish were grown on either perforated stainless steel disks or cellulose acetate filter disks (p882, column 1, Methods and Materials, second paragraph). Benjaminson also teaches that for evaluation as food, harvesting explants posed no difficulty and showed weak adherence (p885, explant evaluation as food). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and specifically use permeable substrates so that tissues could more easily removed, allowing for the collection of more product, saving time and money, and could be done with predictable results a reasonable expectation of success. 
In regards to claims 33-34, Mannaerts does not explicitly teach that the cellular biomass comprises cells from a livestock, poultry, game, or aquatic species, or that the biomass is myogenic. 
However, Benjaminson teaches that the biomass included either muscle from either gold fish (Abstract p879) or a brown bullhead (catfish) fibroblast line derived from posterior muscle (p882, Methods and Materials, column 2, second paragraph). Benjaminson also teaches that after harvesting, that fish biomass was glistening, firm, odorless, resembled fish filets found in stores, and reacted to the cooking process as fresh fish would (p885, explant evaluation as food). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and myogenic biomass comprised from the cells of aquatic species because it would produce biomasses with the characteristics of common foods.
In regards to claim 39, as above, Mannaert teaches that cellular biomass was cultured with 10% bovine serum (Materials and Methods, p680, HSC-isolation and animal models, second paragraph). 
However, Benjaminson teaches that muscle cells were cultured in media containing fish meal or mushroom extract, and this was specifically to substitute for fetal bovine serum, to reduce costs associated with that reagent (p882, column 1, second paragraph). As a result, Benjaminson teaches that culturing was done without adding serum to the medium. And again, Benjaminson also teaches that after harvesting, that fish biomass was glistening, firm, odorless, resembled fish filets found in stores, and reacted to the cooking process as fresh fish would (p885, explant evaluation as food). 

Therefore, the combined teachings of Mannaerts and Benjaminson renders the invention unpatentable as claimed.


Claims 35-36 are rejected under 35 U.S.C. as being unpatentable over Mannaerts as applied to claims 1-2, 14, 25, 27-30, and 74 above and further in view of Yokoyama (WO 2016052472 A1, 2016, machine translated 03/21/2022).
In regards to claim 35, Mannaerts does not explicitly teach that the cultivation infrastructure for inhibiting HIPPO signaling provides a culture density of about 105 cell/mL to about 1010 cell/mL. However, Yokoyama teaches a method of producing thick three-dimensional cell aggregates in an accommodation vessel (first page, Abstract), and that cells produced under this method can have densities of at least 105 cell/mL (1,000,000 cells/mL)(tenth page, section 5, paragraph (2)). Yokoyama also teaches that the method produces tough, thick highly cell aggregates, with small damage to cells (first page continuing to second page, Abstract). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and inhibit HIPPO signaling in a cultivation structure to provide a culture density of 105 cell/mL to about 1010 cell/mL because it would create thick aggregates with minimal damage to cells, saving time and expenses, and producing materials, and because it could be done with predictable results and a reasonable expectation of success.
ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regards to claim 36, Mannaerts does not explicitly teach that the cultivation infrastructure for inhibiting HIPPO signaling provides a culture density of about 1 g/L to about 1000 g/L. While, as above, Yokoyama teaches a method of producing thick three-dimensional cell aggregates in an accommodation vessel (first page, Abstract), and that cells produced under this method can have densities of at least 105 cell/mL (1,000,000 cells/mL)(tenth page, section 5, paragraph (2)). While Yokoyama is silent on whether the infrastructure culture density was about 1g/L to about 1000g/L, as evidenced by the specification (paragraphs [0080-0081]), the densities appear to fall within the same range, whether measured in cells/mL or g/L. Therefore, baring evidence to the contrary, the teaching of Yokoyama overlaps, as measured in cells/mL, overlaps with the density range as measured in g/L. 
Furthermore, again, Yokoyama also teaches that the method produces tough, thick highly cell aggregates, with small damage to cells (first page continuing to second page, Abstract). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and inhibit HIPPO signaling in a cultivation structure to provide a culture density of 1 g/L to about 1000 g/L because it would create thick aggregates with minimal damage to cells, saving time and expenses, and producing materials, and because it could be done with predictable results and a reasonable expectation of success.
ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, the combined teachings of Mannaerts and Yokoyama renders the invention unpatentable as claimed.


	Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Mannaerts as applied to claims 1-2, 14, 25, 27-30, and 74 above and further in view of Poon (Developmental Cell, 2011).
In regards to claim 110, Mannaerts does not explicitly teach that inhibiting the HIPPO signaling pathway comprises inhibiting one or more non-canonical HIPPO signaling agonists selected from aPKC, Tao1, Msn, PRP4k, or homologs thereof. 
However, poon teaches that Tao-1 was knocked down in Drosophila, and that this led to overgrowth of eyes. 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mannaerts and inhibit HIPPO signaling by inhibiting Tao1 because would cause hypertrophy of tissues, leading to more cellular biomass, and because it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Mannaerts and Poon renders the invention unpatentable as claimed.

Conclusion

	Rejection of claims 1-2, 5, 14, 18-20, 22-25, 27-30, 33-36, 39, 74, and 110 is proper.
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632